         Case 3:17-cv-00089-KRG Document 134 Filed 01/28/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ANGELA HYMAN,                                )       Case No. 3:17-cv-00089
                                              )
                    Plaintiff,                )       DISTRICT JUDGE KIM R. GIBSON
                                              )
             vs.                              )
                                              )
 BRYAN DEVLIN,                                )       Electronically Filed
                                              )
                   Defendant.                 )


                                 DEFENDANT’S SUPPLEMENT
                                 TO AFFIRMATIVE DEFENSES

       AND NOW, comes Defendant, BRYAN DEVLIN, by and through his attorneys, J. Eric

Barchiesi, Sr. Deputy Attorney General, and Keli M. Neary, Chief Deputy Attorney General, Civil

Litigation Section, and supplement his Answer and Affirmative Defenses filed in this case [ECF

No. 63] by including the within Supplement to Affirmative Defenses, to-wit, a more particular

statement is as follows:

                                    FIFTEENTH DEFENSE

       Defendant asserts all affirmative defenses set forth in Federal Rule 8(c), including, but not

limited to accord and satisfaction, payment and release.

                                    SIXTEENTH DEFENSE

        To the extent that Plaintiff has recovered damages common to the claims asserted against

the within Defendant either by settlement or by acceptance of an offer of judgment pursuant to

Rule 68, Defendant avers he is entitled to a pro tanto set-off or reduction against any award,

verdict, or judgment entered against him in this matter.




                                                  1
     Case 3:17-cv-00089-KRG Document 134 Filed 01/28/19 Page 2 of 2




                                       Respectfully submitted,

                                       JOSH SHAPIRO
                                       Attorney General

                                         /s/ J. Eric Barchiesi
                                       J. Eric Barchiesi, SDAG
                                       Pa. I.D. 55825

OFFICE OF ATTORNEY GENERAL             Keli M. Neary
1251 Waterfront Place                  Chief Deputy Attorney General
Mezzanine Level                        Civil Litigation Section
Pittsburgh, PA 15222
(412) 565-3573




                                   2
